I Case 2:9-cv-05341-SMB--CDB Document ‘1 -Filed 10/07/19 Page 1 of 7

 

_gAFILED _—. LOD@ED

   

 

1
___ RECEIVED __ cory *

k

Tounsend Lave TS07475 . }
a Se cae teber QCT 0 7 2019 i
T OO \

LA Ave Tal 2 B33 “SS Rar Oem i

 

Place of Confinement

3250 W. Lower Buckeye Road

Mailing Address

Phoenix, Arizona 85009

City, State, Zip Code

= DEPUTY.

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

 

 

 

 

 

CAYCE Sor: TowNSEND
(Full Name of Plaintiff)
Plaintiff, |
v CASE NO. __ CV-19-05341 -PHX-SMB--CDB |
(To be supplied by the Clerk)
@DEFTCER McGVIRE 84856
(Full Name of Defendant) C RIGHTS COMPL
QOFICER Smurik age) BY A PRISONER
B)SETHAM MOND ® 17239 .
™ Original Complaint

(4) sy O First Amended Complaint

Defendant(s). Oo Second Amended Complaint

. “a «a ul yk

(CO Check if there are additional Defendants and attach page 1-A listing them. ) emand { { J U (y T ( a\

 

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
m 28 US.C. § 1343(a); 42 U.S.C. § 1983
5 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).

0 Other:

 

2.  Institution/city where violation occurred: aN aen v NM Lo “ A

550/555

Revised 6/05/17 1

 
i Case 2:19-cv-05341-SMB--CDB Document 1 Filed 10/07/19 Page 2 of 7

 

 

 

 

 

B. DEFENDANTS
1. Name of first Defendant, MCGUIRE t 1956 ____._ The first Defendant is employed ,
as: OfRcer MCGUIRE at PROENTX DoliCe EPA RTMEMT
(Position and Title) . (institution) | .
2. Name,of second Defendant: g Wi in A ¥és _ The second,Defendant is employed as:
ass OY ey SMETH at PROEN LY Pohee Epa TM CVE
(Position and Title) . (institution)

3. Name of third Defendant: Kh IWMON t) 77] a5 __The third Defendant is employed. . 4.
oo FERC ERA MOMD/OFFICER a DhOENLX Bye BE PLM EM

(Position and Title)“ . (institution)

4. Name of fourth Defendant:
as: at
(Position and Title)

 

_ The fourth Defendant is employed
(Institution) ,

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

C. PREVIOUS LAWSUITS

1. Have you filed any other lawsuits while you were a.prisoner? O Yes & No

2. If yes, how many lawsuits have you filed? _ Describe the previous lawsuits:

a. First prior lawsuit:
1. Parties: Vv.
2. Court and case number:
3, Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

b. Second prior lawsuit:
1. Parties: Vv.
2, Court and case number:
3, Result: (Was the case dismissed? Was it appealed? Is it still pending’).

 

c. Third prior lawsuit:
1. Parties: vy.

2. Court and case number:
3, Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

. If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

 
i Case 2:19-cv-05341-SMB--CDB Document1 Filed 10/07/19 Page 3 of 7

bo sas

D. CAUSE OF ACTION —

 

COUNT I a,
* 3 ¥ Zz Fy AR FR 2B fe" q °
1. State the constitutignal og, other federal civil right that was violated: AM EN UAL VIIA abe Le
of THE UNETEDSTATES CONST LAV VOM ,

2. Count I. Identify the issue involved. Check only one. State additional issues in separate counts.

O Basic necessities ~ G Mail 0 Access to the court O Medical care
0 Disciplinary proceedings 0 Property O Exercise of religion O Retaliation
$4 Excessive force byan officer 0 Threat to safety 0 Other: -

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what .
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without ,
citing legal authority or arguments.
on W/P3/DAE ar WH oer Mc GvEQE HAF Sb (Dhoenix Police Nepalhinenlora) ved AyCeeve
foley Tar wo me in tw Rall the dramas SACKing ne inthe Pally of. my: left Wardand

\e lk tolonbe(aFmy Bark Me Guroe ikagsé Vatel Sack Unde’ Oatn ata Bond Redvers on
teat ina thak “TEL waldent wave, Taxed ham DW Darine( (Smit £4763 Phoehyt POLCe

©

Deda (tient 07 Nuwas (sono 40 Sask Wir UMC GUIeE #azs6 Letts s tated undef
Gakn ak Yar Gant, Bond Dedvh heating afte 66S Oca nation by my dMtelney
MoU yt he Rage. AddmitS 46 loSma WS ComdsSuf< Qano- As falastSayena We weerS
UDi6sed atk \. Vlewse Mote. Anak T Will amend this ComplarAt ond ariatoy of Ence/t
Relivenk Cole Viomscr; OS abter E am soserd © Wio-Se (ase NO. and obam Sard Discover.
Said Tran gait g_ Dol only Su 0Port fatas of unnessitary & yee So fh folce (vi alSornyeat
oF unnessyary Ltinal folle iS Selt Addmidred vade/ oon Please vole that Aficer mebulee
Re Sh Documents mS wh Manddedion af yncidemt Facts bydubmiding yavec Von nwonS
oF ANE Sane Taide bande Incident Number ol £000030 77792 /Ewtident Min ber

YaFqooordkASo5Ard JolKoo002 045435. ALL Rialonly Submitied wi ty (Ogelf-l9 70kh-oA4

 

 

 

 

 

 

 

 

_ 4, Injury. State how you were injured by the actions or imactions of the Defendant(s).

Sa tesvld af Awe Tozer a Healt Maley was cracked iw half my Weodlwas dhe fc + Patt of my
body Hank Combachtd ine Grdund Scraes WAS bleeding fremahere We Manas Stich me,
tm Qve Lo cnt Tamas C Nalule of4ue incident hsvculdgical Demat & he S heen Susia ind.

 

5. Administrative Remedies:
a. Are there any administrative remedies (grievance procedures or administrative appeals) avaiable
0

your institution? O Yes ei
b. Did you submit a request for administrative relief on Count I? O Yes ae
c. Did you appeal your request for relief on Count I to the highest level? D Yes o

df you did not submit or appeal a request for administrative relief at any level, briefly oR] why you,
didnot. TW TnGdrnX did nod Ke, Olace at a insdAvA an, Also after E fled a 70 Hck
OF Gaui We Cy of Chorin Fated Lo aeXe adminiStrodvt (emidie.

 
AA

, Case 2:19-cv-05341-SMB--CDB Document 1 Filed 10/07/19 Page 4 of 7

L

_ COUNT IL Loy A
1. State the constitutional or other federal civil right that was violated: WS C. K C onst ' ean bs

KTy

2. Count IL. Identify the issue involved. Check only one. State additional issues in separate counts.
O Basic necessities Mail G Access to the court Medical care

0 Disciplinary proceedings U Property O Exerciseofreligion =O Retaliation
c Excessive force by an officer 0 Threat to safety 0 Other:

 

 

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count UL. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without

citing legal authority or arguments. _
OW WN fauactel at CevAus O/2C 7 unde/ Awe dite A SyPetwSoVr it (ay Hammon el Sts
(enealidld and del he dle assaulted The SeCond Lime + was pulled ovt ot my balding tan X,

 

 

 

 

 

 

ibie/ a NO Goon Jumping, Sst Nammand Pot ciPeree fea bd:Pyesyany was l¢elobcvaly

 

Tmpopelly Olocrd around my very Phen Twas essenivalY hoo 7 rol wncd Hond Litter
Jolne hddina ton\ bencn. S67 Hommnond Tully nar. Vat hives Sag lng To
bfeatne \ooked Awildven Ane wmddu of tne Cell Melee Ane} beto? tinal
af Avtinn Kis Wen Yo Pull me out od fen We iP (¢5ila mt Tien ayoun ed my
Ve K Rod ofiters Nos tsSing tne oderum dy Jy Surne ov nd Tol We ill DML:
Dyase nore Aor aS Saov\ aS Wal avemild a vase (aSe ‘umbef © Go) ecHat cl)
any Vidi | Awd. Tom Cudus pte. Ae as'soon as The Accvyen iS Avala Ale,
WIN 1 Was Booed od UNA Ave Sarl un Udy Janis office PALBRE Mannag td to ONC

© AM deliberate ASSac\x_ hu Some hous Cul CUE a BoolLna Plot? evel bed alec AS Ty\
Sethe Swelling, clad Oi4 Muy of rns Tere ond Weck udas evidintOHce/ M (UT el
ASO \ebkeay_ ay MWe 09 fes\orints avd tolltd mero WoO So NaidS baSicly hog ‘ial bro
Mine Donia Cav to Trial? whew TD oldad\ Sod Fool tron MESO © war N\ aAterich of
PACES AS a Matte of tach Vaei(Sin\ hagnan heen & bona ken\ ot m€ to +wi5

¥

date .4}\7 acl A. _ , | OWot a

 

 

 

 

 

 

 

STL.

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s). _
RiSinw oh Ms hace Weck ibs and\eas Seve RyUSMG and (acerca didnS ow mY elests

chur Xo noon US wi hein choubte. atk od, My Saw wa had N Wyire Due lO tne. Wamati
Maule ok Ny Tuc. dens OhSae lon ca\ daynant, WAS been SUSNAMA. .

 

 

 

 

 

5. Administrative Remedies.
a Are there any administrative remedies (grievance procedures or administrative. appealsy available at

- your institution? tm Yes ONo
. Did you submit a request for administrative relief on Count II? oO Yes bye
c, Did you appeal your request for relief on Count II to the highest level? O Yes fi! No

d. Tf you did not submit or appeal a request for administrative relief at any level, brief] explain why you
didnot. M(So%S only ak faulk for Mowing AS trod ital | BooKma staff 40 be manipulated
bro Coffin’ Dooniy 2b. OFF Ce/iuho Neal ed! Ao Ccrumven PoliGy ta CySuierneil wad.

. +.

No evidence, oN ASSav\X, Filing 4 MA duional Grlevence woul cd Solve Nayning ad

Luis Pantin mfopinal-

 
&

/ Case 2:19-cv-05341-SMB--CDB Document 1 Filed 10/07/19 Page 5 of 7

 

 

 

t.
COUNT UL

1. Staté the constitutional or other federal civil right that was violated:.
> Count Ul. Identify the issue involved. Check only one. State additional issues in separate counts.

O Basic necessities. O Mail Oo Access to the court OD Medical care

O Disciplinary proceedings Property - Exercise of religion O Retaliation

CO Excessive force byan officer © 0 Threat to safety 0 Other:
3. Supporting Facts. State as briefly as possible the FACTS supporting Count HI. Describe exactly what

each Defendant did or did not do that violated your rights. State the facts clearly in your own words without

citing legal authority or arguments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

 

5, Administrative Remedies.

a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? - O Yes O No

. Did you submit a request for administrative relief on Count HI? O Yes O No
c. Did you appeal your request for relief on Count III to the highest level? O Yes DNo
d If you did not submit or appeal a request for administrative relief at any level, briefly explain why you

did not.

 

 

 

Tf you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.

 
Case 2:19-cv-05341-SMB--CDB Document1 Filed 10/07/19 Page 6 of 7

E. REQUEST FOR RELIEF

State the relief you are seeking:

Thywbly ak Me Court fy ao Fede sol bo Avaining 0 les, tnvolded by Me crea inst Phueniy Pol. c Def haceh

vce fir teng Ole. Prlecdiovy wnangs PWe Nols of unwairented Violence YT hyert of lethal free
and flue, Re Yala tion Prawn ie esting VoalS Sanction § ou | Lawsuit 5. Fuld hermare bSeck MM ule bars
(Ave £4 33 Go0.00ta Gacy Cound of Ye Sonnl hw) (essed Jon feof tueuwed Leogl lees end I

an Ledeen RoCraitinn Oder QlaseS TV ds% AC Lo odio, Tas tne Laut to (eal a Tudawentasto
what Co5 4 wav Pad V Nae ‘Me ese Relocaled guisidt of PAN.P-D Sul GS AIION,

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

 

 

 

Executed on a/ oA / dord (\,, Af bo LE,
‘ DATE 7CIGNATURE OF PLAINTIFF

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

(Attomney-s address & telephone number) .

ADDITIONAL PAGES

All questions must be answered concistly in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued: and numiber

all pages.

 
Case 2:19-cv-05341-SMB--CDB Document 1 Filed 10/07/19 Page 7 of 7

MARICOPA COUNTY SHERIFF’S OFFICE
CERTIFICATION

| hereby certify that on this date October 2, 2019

| mailed the original and one (1) copy to the Clerk of the United States District Court,
District of Arizona.

| further certify that copies of the original have been forwarded to:

Hon United States District Court, District of Arizona.

 

Hon United States District Court, District of Arizona.

 

___ Attorney General, State of Arizona,

 

___ Judge Superior Court, Maricopa County, State of Arizona.

 

 

___ County Attorney, Maricopa County, State of Arizona

___ Public Defender, Maricopa County, State of Arizona

 

___ Attorney

 

Other

 

 

 

a. bbltghars B3853

Legal Support Specialist Signature S/N

INMATE LEGAL SERVICES
Maricopa County Sheriff's Office
3250 W. Lower Buckeye Rd.
Phoenix, AZ 85009

USDC Certification 10/17/16

 
